Title: Benjamin Franklin and John Adams to William Temple Franklin, 20 November 1778
From: Adams, John,Franklin, Benjamin
To: Franklin, William Temple


      
       Passy, Nov. 20. 1778
      
      You are to go by the shortest Road to Dieppe, and make all the Dispatch possible.
      At Dieppe enquire for Mr. Baron, Merchant there, and take his Advice whether to go off to the Ship, or to acquaint the Captain with your Arrival send him the Letters you have for him, and desire him to come and meet you on shore. The last is safest for the Intelligence you may obtain, as well as for you, if the Weather should be stormy.
      You are to make all the Enquiries noted in the Paper annexed; and put down the Answers in Writing; as well as other Matters he may communicate to you: in which be very exact and clear.
      You are to enquire if he wants Hands, and acquaint him that there may probably be some to be had here at his Return from his Cruise, if that should occasion a Diminution of his Numbers.
      You are to keep an exact Account of your Expences, and use the utmost Frugality therein: By this, your Diligence and Expedition in going and Returning, and your Exactness in executing these Orders, you will recommend yourself to our Approbation.
      
       B Franklin
       John Adams
      
     